DETAILED ACTION
Applicants’ arguments, filed 19 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejections
Previously in the prosecution history of the instant application, the examiner rejected the instant claims over Uehara et al. (US 2006/0293197 A1). This rejection has been withdrawn. The examiner prevents the following rationale in support of withdrawing this rejection.
Uehara et al. (hereafter referred to as Uehara) is drawn to a conditioning composition, as of Uehara, title and abstract. Said composition may include a mixture of an anionic and amphoteric polymer, as of Uehara, item (b) in the abstract. Said composition may be in the form of a particle, as of Uehara, paragraphs 0017, 0023, 0057, and elsewhere in the reference. Said composition may include various dibasic acids such as malic acid or succinic acid, as of Uehara, paragraph 0035; these are understood to read on the required non-polymeric acids having two or more pKa values. Said composition is present in water, as of Uehara, examples on page 9; water is 
Uehara is drawn to a coacervate, as of the title of Uehara. In contrast, the instantly claimed invention, as currently amended, is drawn to a polyion complex particle, as of instant claims 1 and 19.
In applicant’s response on 19 November 2021 (hereafter referred to as applicant’s response), one of applicant’s arguments is that a coacervate and a polyion complex (also referred to as a polyelectrolyte complex) are not the same. In support of this position, the examiner cites Wang et al. (Macromolecules, Vol. 47, 2014, pages 3108-3116), which was cited in applicant’s response. Wang is drawn to polyelectrolyte complexes and coacervates, and provides the following teaching as of page 3108, right column, relevant text reproduced below.

    PNG
    media_image1.png
    288
    644
    media_image1.png
    Greyscale

The abbreviation “PECOX” in Wang is understood to refer to a polyelectrolyte complex, which is the same as the polyion complex required by the instant claims.  As such, in view of applicant’s arguments as well as the above-reproduced text, the 
Additionally, whether a composition comprising a cationic polymer together with an anionic polymer is in the form of a coacervate or a polyion complex appears to relate to the salt concentration, it appears to be highly unpredictable as to whether a combination of ions is in the form of a polyelctrolyte complex or a polyelectrolyte coacervate. In support of this position, the examiner cites Wang, page 3111, left column, top paragraph, reproduced below.

    PNG
    media_image2.png
    603
    643
    media_image2.png
    Greyscale

Based upon the above-reproduced text, it appears that whether a combination of polymeric cations and polymeric anions would have been in the form of a coacervate or polyion complex would have been highly unpredictable. As such, there would not have 
Uehara also differs from the claimed invention because Uehara does not teach at least one of Mexoryl SX, ascorbic acid, phytic acid, or Yellow 6. Even if, purely en arguendo, the skilled artisan would have been motivated to have modified Uehara to have included one of these elements (e.g. based upon the teachings of Beckdahl et al. (US 2013/0131188 A1)), there would have been no reasonable expectation that the resultant composition would have successfully been in the form of a polyion complex. This determination is made in view of the fact that Uehara appears to teach a coacervate rather than a polyion complex, and whether a combination of ions forms a polyion complex rather than a coacervate appears to be highly unpredictable in view of the teachings of Wang.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1).
Traynor et al. (hereafter referred to as Traynor) is drawn to a charged microcapsule, as of Traynor, title and abstract.
As to part (a) of claim 1, the claim requires cationic polymers, amphoteric polymers, and anionic polymers. Traynor teaches cationic polymers in the abstract. Traynor teaches anionic polymers in paragraph 0182.

As to the required physiologically volatile medium of claim 1, part (b), Traynor teaches a solvent apparently intending to evaporate in paragraph 0275.
As to the required non-polymeric acid having two or more pKa values, Traynor teaches Vitamin C in paragraph 0087, which reads on the required ascorbic acid. Traynor teaches phytic acid in paragraph 0090. Traynor teaches terephthalylidene dicamphor sulfonic acid in paragraph 0060.
As to the required non-polymeric base of claim 1, Traynor teaches arginine in paragraph 0187 and lysine in paragraph 0111.
As to claim 1, Traynor teaches a cationic polymer, anionic polymer, amphoteric polymer, non-polymeric acids and bases, and volatile solvent. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely 
As to claim 1, the claim requires a specific pH range. Traynor teaches a pH of 2 to 7 in paragraph 0144. This overlaps with the claimed pH range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, the claim requires a polyion complex. Traynor, paragraph 0163, teaches that

While the cationic component should be catioinic [sic] over all, the cationic component may also contain some anionic groups as well, and may be, for example amphoteric

In view of this teaching, the composition of Traynor is understood to be a polyion complex due to complexing between cationic and anionic groups.
As to claims 2-3, the cationic polymers in paragraphs 0159-0160 of Traynor are understood to meet these claimed requirements.
As to claims 4-5, the anionic polymers in paragraph 0182 of Traynor are understood to meet these claimed requirements and include copolymers comprising maleic acid.
As to claim 6, the cationic polymers in Traynor, paragraphs 0159-0160 comprise amine groups, and the anionic polymers in Traynor, paragraph 0182 comprise carboxylate groups.
As to claim 7, Traynor teaches polyquaternium 22 in paragraphs 0022 and 0029.

As to claim 13, Traynor teaches active ingredients in amounts of 0.05% to 5%, as of Traynor, paragraph 0111. While these amounts appear to refer to antioxidant active agents, the skilled artisan would have been motivated to have optimized the concentration of other active agents such as Vitamin C (ascorbic acid) and phytic acid to have been in this range. This is because generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a composition comprising cationic polymer, anionic polymer, amphoteric polymer, and non-polymeric acids and bases are taught by Traynor. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients via routine experimentation.
As to claim 14, Traynor teaches N-acetyl cysteine, as of Traynor, paragraph 0090. This is understood to be a hydrophobic amino acid because the acetylization of 
As to claim 15, Traynor teaches a pH of 2 to 7 in paragraph 0144. This overlaps with the claimed pH range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 16, in Example 4 of Traynor on page 30, paragraphs 0294-0304, water is 65% of the composition; as such, the remaining 35% of the composition is understood to be the particle.
As to claim 17, the composition of Traynor is intended to be applied to skin, as of Traynor, e.g. claims 13 and 14. As best understood by the examiner, a method of applying the composition of Traynor to skin, followed by evaporation of the water or solvent in which the particle of Traynor is contained would have resulted in forming the film required by claim 17.
As to claim 18, this claim is rejected for essentially the same reason that claim 17 is rejected.
As to claim 19, this is an independent claim requiring a film comprising essentially the subject matter of claim 1 with the exception of the fact that the volatile solvent in claim 1 is not recited in claim 19. As best understood by the examiner, placement of the composition of Traynor on the skin followed by evaporation of the water or solvent in which the composition of Traynor is present would have resulted in formation of the required film.
.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traynor et al. (US 2008/0317795 A1) in view of Conrady et al. (US Patent 3,590,118).
Traynor is drawn to a complex comprising cationic and anionic polymer to deliver active agents topically. See the rejection above over Traynor by itself.
Traynor does not teach that the composition is resistant to water with a pH of less than 7 and removal with water with a pH of greater than 7.
Conrady et al. (hereafter referred to as Conrady) is drawn to a composition intended to deliver an active agent to skin, wherein the most preferred active agent is an insect repellent, as of Conrady, title and abstract. Conrady teaches the following, as of the abstract, relevant text reproduced below.

    PNG
    media_image3.png
    81
    487
    media_image3.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Traynor to have coated the skin in the manner taught by Conrady. Traynor is drawn to a composition for application to the skin, as of Traynor, claims 13 and 14, and the composition of Traynor is intended as a rinse-off product, as of Traynor, paragraph 0191. Conrady teaches a product that is resistant to incidental water but removable under soap and water. As such, the skilled artisan would have 
As to claim 21, the claim also requires a method of preparing a cosmetic film. Conrady teaches this as of at least column 2, lines 30-35.

Response to Arguments Regarding Obviousness Rejections
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 19 November 2021. These arguments appear to be moot in view of the withdrawal of the previously applied rejection. As such, applicant’s arguments have not been addressed substantively. As best understood, nothing in applicant’s arguments would appear to be applicable to the currently applied rejections over Traynor et al. (US 2008/0317795 A1).


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-8 and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6-16, 18-22, and 24-25 of copending Application No. 16/060,896 in view of Heinrichs et al. (US 2006/0188459 A1).
Claims 1-8 and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8-9, 14, 16-17, and 19-26 of copending Application No. 16/062,065 in view of Heinrichs et al. (US 2006/0188459 A1).
The instant claims are drawn to a particle comprising a cationic polymer, an anionic polymer, an amphoteric polymer, a physiologically acceptable volatile medium, and either an acid with two or more pKa values or a base with two or more pKb values. The instant claims also require a specific pH range.
The copending claims of both applications are drawn to particles comprising cationic and anionic polymers and a physiologically acceptable volatile medium. The copending claims of both applications recite terephalylidine dicamphor sulfonic acid (Mexoryl SX), as of claim 12 of the ‘896 application and claim 24 of the ‘065 application; this is understood to be a non-polymeric acid having two or more pKa values.
The copending claims do not recite an amphoteric polymer.
Heinrichs et al. (hereafter referred to as Heinrichs) is drawn to a cosmetic, pharmaceutical, or dermatological preparation, as of Heinrichs, title and abstract. Said 
It would have been prima facie obvious for one of ordinary skill in the art to have included the polyquaternium polymers of Heinrichs in the composition of the copending claims of both applications. The copending claims of both applications are drawn to cosmetic compositions intended for application on the skin. Heinrichs teaches that polyquaternium-22 and polyquaternium-39 are polymers which may be included in compositions for application onto the skin. As such, the skilled artisan would have been motivated to have included the polyquaternium-22 and polyquaternium-39 of Heinrichs with the compositions of the copending claims in order to have predictably formed a composition useful for cosmetic purposes and application on skin with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (polyquaternium-22 and polyquaternium-39) for incorporation into a composition (a cosmetic composition to be used on skin), based on its recognized suitability for its intended use (an excipient in a skin treatment preparation). See MPEP 2144.07.  
These are provisional nonstatutory double patenting rejections.


Claims 1-8 and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/618,755 in view of Heinrichs et al. (US 2006/0188459 A1).
The instant claims are drawn to a particle comprising a cationic polymer, an anionic polymer, an amphoteric polymer, a physiologically acceptable volatile medium, and either an acid with two or more pKa values or a base with two or more pKb values. The instant claims also require a specific pH range.
The copending claims are drawn to a particle comprising a cationic polymer, an anionic polymer, a non-polymeric base having two or more pKb values, and a physiologically acceptable volatile medium.
The copending claims do not recite an amphoteric polymer.
Heinrichs et al. (hereafter referred to as Heinrichs) is drawn to a cosmetic, pharmaceutical, or dermatological preparation, as of Heinrichs, title and abstract. Said composition may be used as a sunscreen, as of Heinrichs, paragraphs 0004, 0008, 0042, 0043, claim 9, claim 40, and elsewhere in the document. Said composition may include polyquaternium-22 and polyquaternium-39, as of paragraph 0194. Heinrichs also teaches Vitamin C (i.e. ascorbic acid) and phytic acid in paragraph 0179.
It would have been prima facie obvious for one of ordinary skill in the art to have included the polyquaternium polymers of Heinrichs in the composition of the copending claims. The copending claims are drawn to cosmetic compositions intended for application on the skin. Heinrichs teaches that polyquaternium-22 and polyquaternium-39 are polymers which may be included in compositions for application onto the skin. As such, the skilled artisan would have been motivated to have included the polyquaternium-22 and polyquaternium-39 of Heinrichs with the compositions of the prima facie obvious to select a known material (polyquaternium-22 and polyquaternium-39) for incorporation into a composition (a cosmetic composition to be used on skin), based on its recognized suitability for its intended use (an excipient in a skin treatment preparation). See MPEP 2144.07.  
This is a provisional nonstatutory double patenting rejection.


Withdrawn Double Patenting Rejections
The examiner has withdrawn the previously applied double patenting rejections to US applications 16/619,887 and 16/770,918. This is because the claims of the ‘887 and the ‘918 applications do not recite the required non-polymeric acid selected from the group consisting of Mexoryl SX, ascorbic acid, phytic acid, salts thereof, Yellow 6, or mixtures thereof. The claims of the ‘887 and ‘918 applications also do not recite the required non-polymeric base selected from the group consisting of arginine, lysine, histidine, tryptophan, ornithine, salts thereof, and a mixture thereof. The relevant claims are those filed on 5 December 2019 in application 16/619,887 and those filed on 8 June 2020 in application 16/770,918.


Response to Arguments Regarding Double Patenting Rejections
With regard to the previously applied double patenting rejections, applicant has requested that the provisional double patenting rejections be held in abeyance, as of applicant’s response on page 9-10. As such, these rejections have been maintained to the extent that they are still applicable to the currently pending claims.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612